        Case 1:20-mc-00657-LY Document 13 Filed 06/29/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

JASON LEE VAN DYKE                                   §
    Plaintiff                                        §
                                                     §
v.                                                   §       Case No. 1:20-mc-00657-LY
                                                     §
 THOMAS CHRISTOPHER RETZLAFF                         §
 a/k/a Dean Anderson d/b/a BV Files, Via             §
 View Files L.L.C., and ViaView Files                §
       Defendant                                     §


                                     MOTION TO STIKE

      Plaintiff, Jason Lee Van Dyke, asks this Court to enter an order striking the

 “Emergency Notice of Deprivation of Due Process by Failure to Service” (ECF 11) filed by

 Thomas Christopher Retzlaff in the above-numbered and styled case.

1.    The nature of this proceeding is a motion filed by James McGibney to quash a

     subpoena issued to him by Defendant, by and through Defendant’s counsel, Jeffrey

     Dorrell, for a deposition of James McGibney.

2.    On information and belief, both Mr. McGibney and the United States of America

     conferred with Mr. Retzlaff’s attorney in the underlying proceeding, Jeffrey Dorrell,

     prior to filing their respective motions to quash in this proceeding.

3.    Mr. Retzlaff, inexplicably electing to act as a pro se in a proceeding relating to a case in

     which he is represented by counsel, has elected to file a lengthy, inappropriate, and

     highly incendiary letter dedicated mostly to making attacks of a personal nature against

     Plaintiff, Mr. McGibney, and others.

4.    All, or substantially all, of the material contained in Mr. Retzlaff’s filing is redundant,

     immaterial, impertinent, or scandalous on its face. Plaintiff moves to strike this filing
         Case 1:20-mc-00657-LY Document 13 Filed 06/29/20 Page 2 of 2




     pursuant to Rule 12(f) of the Federal Rules of Civil Procedure.

WHEREFORE, PREMISES CONISIDERED, Plaintiff prays that this Honorable Court grant

this motion and enter an order striking the “Emergency Notice of Deprivation of Due Process

by Failure to Service” filed by Thomas Christopher Retzlaff (ECF 11).

                                                   Respectfully submitted,

                                                   /s/ Jason Lee Van Dyke
                                                   Jason L. Van Dyke
                                                   PO Box 2618
                                                   Decatur, TX 76234
                                                   P – (940) 305-9242
                                                   Email: jasonleevandyke@protonmail.com

                           CERTIFICATE OF CONFERENCE

I certify that, on June 29, 2020 I conferred with Thomas Christopher Retzlaff concerning the
relief requested. He stated to me that he is opposed to the relief requested. Accordingly, this
matter is submitted to the Court for determination.

                                                   /s/ Jason Lee Van Dyke
                                                   JASON LEE VAN DYKE


                              CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing was electronically filed on the
CM/ECF System, which will automatically serve a Notice of Electronic Filing on Thomas
Christopher Retzlaff.

                                                   /s/ Jason Lee Van Dyke
                                                   JASON LEE VAN DYKE
